Citation Nr: 0005071	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for organic heart 
disease with pacemaker implant and if so, whether the claim 
may be granted.

2.  Entitlement to a compensable evaluation for service-
connected scar, excision of basal cell carcinoma, nose.

3.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine with spontaneous fusion, L2-3 and L5-S1, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to March 1946, 
and from December 1950 to March 1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
the claim for service connection for organic heart disease 
with pacemaker implant was originally developed on appeal on 
the basis of whether new and material evidence had been 
submitted to reopen the claim which had been previously and 
finally denied by a rating decision in January 1981.  While 
the claim has most recently been characterized by the 
regional office (RO) as simply entitlement to service 
connection for organic heart disease with pacemaker implant, 
the Board finds that it is initially required to review this 
issue on appeal on the basis of whether new and material 
evidence has been submitted to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).

While the RO has also more recently adjudicated claims for 
service connection for nicotine dependence and a 
lung/respiratory condition both on a direct basis and as 
secondary to smoking in service, the file does not contain a 
notice of disagreement with the rating decisions which 
addressed these issues, and they are consequently not 
subjects for current appellate consideration.

The Board does, however, note that while the veteran's April 
1996 notice of disagreement addressed the issue of 
entitlement to a compensable evaluation for his service-
connected nose scar and the issue of entitlement to an 
increased evaluation for his low back disorder, he was only 
furnished with a statement of the case as to his service-
connected scar.  Accordingly, while the Board has 
jurisdiction of this matter, it is required to remand this 
issue for the issuance of a statement of the case.  Malincon 
v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  A claim for service connection for organic heart disease 
was denied by a January 1981, of which the veteran received 
notice in May 1981.

2.  The evidence received since the January 1981 rating 
decision pertinent to the claim for service connection for 
organic heart disease with pacemaker implant, bears directly 
and substantially on the specific matter under consideration, 
is neither cumulative nor redundant, and is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.

3.  All the evidence of record, both old and new, is 
sufficient to establish service connection for organic heart 
disease with pacemaker implant.

4.  The veteran's service-connected scar, excision of basal 
cell carcinoma, nose, is manifested by symptoms in an 
unexceptional disability picture that do not more nearly 
approximate a poorly nourished scar with repeated ulceration, 
a painful and tender scar, or moderate disfigurement.





CONCLUSIONS OF LAW

1.  The January 1981 rating decision which denied service 
connection for organic heart disease is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. § 19.153 (1980).

2.  New and material evidence has been submitted since the 
January 1981 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

3.  Organic heart disease with pacemaker implant was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).

4.  The schedular criteria for entitlement to a compensable 
evaluation for service-connected scar, excision of basal cell 
carcinoma, nose, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes 7800, 7803, 7804, and 7805 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Organic Heart 
Disease With Pacemaker Implant and if so, Whether the Claim 
may be Granted

Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

At the time of the January 1981 rating decision, which 
originally denied service connection for organic heart 
disease, the veteran was advised that service medical records 
revealed that the veteran had been hospitalized for nine days 
during service for chest pains without any finding of 
disease, and was thereafter followed at another military 
facility without recurrence of symptoms.  It was also noted 
that the only diagnosis referable to the veteran's chest pain 
shown in the service medical records was that of 
costochondritis.  More recent hospitalization in October 1980 
was found to show that the veteran reported over a 10 year 
history of chest pain prior to the admission and an increase 
in pain over the previous three months.  Examination at this 
time was noted to result in the implantation of a pacemaker.  
The veteran did not file a timely appeal of this decision, 
and the decision became final.

Since the January 1981 rating decision additional pertinent 
evidence has been received as to this issue, which includes 
various Department of Veterans Affairs (VA) inpatient and 
outpatient records from August 1989 to April 1997, various VA 
medical examinations, private medical records, a lay witness 
statement, personal hearing testimony, and most importantly, 
a medical expert opinion from December 1999.

When the Board initially reviewed the veteran's claims on 
appeal in November 1999, it observed that although 
examination at the time of the veteran's retirement from 
service revealed negative findings with respect to the heart 
and vascular system, the veteran had previously been 
hospitalized 9 days in October 1966 with chest pain.  Service 
medical records were noted to reveal other episodes of 
complaints of chest pain or other possible coronary symptoms 
in July 1959 and November 1967.  Following retirement from 
service, the veteran was noted to report the continuation of 
chest pain, which increased over a period of several months 
prior to a hospitalization in October to November 1980.  At 
the time of this hospitalization, there was a diagnosis of 
organic heart disease of unknown etiology, and the veteran 
was provided with a pacemaker and medications for dysthymia.

The Board further noted in November 1999 that an August 1993 
VA examination revealed an impression of atrial fibrillation 
with a history of ventricular arrhythmias and cardiac arrest, 
and the examiner commented that he was unable to tell whether 
or not there was any relationship between the then-diagnosed 
condition and the disorder for which the veteran was 
hospitalized while in the military.  It was not clear to the 
Board, however, that this examiner had the opportunity to 
review the entire claims file in conjunction with the 
examination.  The Board noted that an earlier VA physician 
had indicated in May 1992 that over the years following the 
veteran's hospitalization in July 1959 for observation of 
chest pain syndrome in service, the veteran had recurrence of 
this chest pain syndrome and that there was ultimately a 
diagnosis of exercise induced atrial fibrillation (with 
aberrant conduction).  The May 1992 VA physician further 
opined that it was "possible" that the veteran had a 
similar condition back in "1959," which went undetected.  
The Board noted that it was also unclear as to whether this 
physician had the opportunity to review the complete record.

Therefore, the Board determined that further medical opinion 
was needed to determine whether there was a causal 
relationship between the veteran's complaints and treatment 
for chest pain and related symptoms during service, and the 
later development of organic heart disease, first diagnosed 
in 1980.  The opinion was to include a complete review of all 
of the evidence of record, and was received by the Board in 
January 2000.

In his opinion of December 1999, Dr. T. initially summarized 
the pertinent evidence which related that the veteran's 
cardiac history began in 1955 with syncope and chest pain 
requiring hospital admission.  Dr. T. then noted the similar 
admission in 1959 while the veteran was stationed in England, 
and the fact that the veteran had subsequently had 15 to 20 
similar episodes for which he reported to hospitals.  

Dr. T. further indicated that in 1978, the veteran had an 
episode of chest pain with exertion and symptoms of 
palpitations and dizziness.

It was Dr. T.'s opinion that the veteran's longstanding and 
recurrent episodes of dizziness, palpitations, chest pain and 
syncope were most likely due to sinus anode disease (SSS) 
(1955) and pacemaker syndrome (October 1980), and recurrent 
chest pain due to Syndrome X (chest pain with normal coronary 
arteriogram).


Analysis

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the October 1993 
statement of the case.  Moreover, the Board has reviewed the 
evidence received since the January 1981 rating decision and, 
as indicated below, has found that the medical opinion of Dr. 
T. is sufficient by itself to reopen the veteran's claim for 
service connection for organic heart disease with pacemaker 
implant.  Accordingly, the Board finds that the claimant has 
been provided the governing regulatory definition of "new 
and material evidence," that the RO's adjudication of the 
claim was consistent with that definition, that this evidence 
qualifies as "new and material evidence" under this 
definition, and that it is therefore not prejudicial for the 
Board to proceed with the adjudication of this claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has considered the evidence and contentions 
received since the January 1981 rating decision and finds 
that it most importantly consists of the December 1999 
medical opinion from Dr. T., which essentially concluded that 
the veteran's in-service coronary symptoms were most likely 
related to subsequent diagnoses of organic heart disease.  
Consequently, the Board finds that the additional evidence 
and material of record in this case bears directly and 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and by itself or in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Since new and material evidence warranting reopening of this 
claim is now of record, the Board must next consider whether 
the due process requirements of Bernard v. Brown, supra, have 
been satisfied prior to addressing the merits of the issue of 
entitlement to service connection for organic heart disease 
with pacemaker implant.  In Bernard, the Court held that when 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Id. at 394.

As noted above, the RO previously found that organic heart 
disease had not been linked to active service by the evidence 
then of record.  By this decision, the Board finds that 
evidence has now been added to the record to provide a 
linkage between current disability and service and, under 
Evans, where the basis for the denial of the claim has been 
altered, the correct procedural approach is to conduct a de 
novo review of the record.  Further, since this decision 
grants the benefit sought, it clearly does not prejudice the 
appellant.  Curry v. Brown, 7 Vet. App. 59 (1994).  The Board 
is, therefore, free to review the entire evidence of record 
without regard to the finality of the January 1981 rating 
decision.

As was already noted, a review of the veteran's service 
medical records and other evidence of record reveals that the 
veteran's symptoms of syncope and chest pain began as early 
as 1955, that these symptoms again occurred in 1959, and that 
the veteran subsequently had 15 to 20 similar episodes for 
which he reported to hospitals.  Following his retirement 
from the service in 1968, the record reveals that the veteran 
had an episode of chest pain with exertion and symptoms of 
palpitations and dizziness in 1978, and that at the time of a 
hospital admission for similar complaints in 1980, the 
veteran reported over a ten year history of chest pain prior 
to the admission and an increase in pain over the previous 
three months.  Examination and treatment at this time 
resulted in the implantation of a pacemaker.

Most importantly, while medical opinions had previously 
fallen short of linking the veteran's current coronary 
symptoms to service, as was noted above, the opinion of Dr. 
T. clearly relates the veteran's coronary symptoms at least 
initially to SSS the doctor believes the veteran experienced 
in 1955, Dr. T. further noting that similar symptomatology 
recurred in 1959 and approximately 15 to 20 times thereafter.

In summary, the evidence of record first very clearly 
reflects the current existence of organic heart disease with 
implant.  In addition, although the veteran's retirement 
examination from service revealed negative findings with 
respect to the heart and vascular system, the record reveals 
that the veteran had an episode of chest pain with exertion 
and symptoms of palpitations and dizziness in 1978, and that 
at the time of a hospital admission for similar complaints in 
1980, the veteran reported over a ten year history of chest 
pain prior to the admission and an increase in pain over the 
previous three months.  

Moreover, the opinion of Dr. T. was clearly based on a 
comprehensive and cogent review of the entire record, and now 
not only confirms current evidence of organic heart disease, 
but apportions at least some of the symptoms associated with 
this disease to SSS which he believes was first manifested in 
1955 during active service.  Hence, the Board finds that the 
veteran's organic heart disease was incurred in service and 
that residuals continued thereafter, that there is competent 
medical evidence that he currently has this disability, and 
that service connection for such disability is warranted.




II.  Entitlement to a Compensable Evaluation for Service-
connected Scar, Excision of Basal Cell Carcinoma, Nose

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for scar, 
excision of basal cell carcinoma, nose, evaluated as 
noncompensable, in a rating decision of May 1968, based on 
service medical records.  Service medical records were found 
to reveal that the veteran had undergone the excision of 
basal cell carcinoma of the nose in January 1967.  

Thereafter, a claim for a compensable evaluation for the 
veteran's scar was received in February 1995, and a March 
1996 rating decision denied a compensable rating on the basis 
that the record did not reflect evidence of moderate 
disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
At this time, the RO noted that VA outpatient records and a 
VA hospitalization report for the period of March 1994 to May 
1995 showed that the veteran underwent a biopsy in April 1994 
to rule out recurrence of cancer, and that a pathology report 
showed dermal fibrosis with an assessment of scar only.

In his notice of disagreement, received in March 1996, the 
veteran indicated the biopsy in April 1994 utilized the 
"plug" method which added to the veteran's disfigurement.  
The veteran further complained of a recurrent scab and prior 
occasions of treatments involving freezing and/or burning.  
He also noted that there was an indentation on the right 
bridge of his nose that was caused by the April 1994 
procedure.  He contended that the indentation continued to 
scale over and must be removed periodically.  

VA medical examination in July 1996 revealed that the 
veteran's history included undergoing surgical removal of 
basal cell carcinoma of the nose in the service in January 
1967.  At that time, there were no complications or sequelae.  
VA outpatient treatment in May 1996 was noted to reveal 
treatment for a small papule in the scar from the previous 
treatment.  This was biopsied and was reported as benign with 
perifolliculitis.  The veteran was seen again in July 1996 at 
which time a shave biopsy of a lesion on the right side of 
the nose revealed actinic keratosis.

Examination of the skin at this time revealed a small scar on 
the tip of the nose and a very small lesion measuring about 2 
millimeters in diameter from the recent shave biopsy.  
Photographs of the veteran's nose were taken and depict the 
condition as referenced in the report.  The diagnosis 
included postoperative scar of nose from previously removed 
basal cell carcinoma in 1967, that recent biopsy of May 1996 
reported a small papule diagnosed as perifolliculitis, and 
that shave biopsy in June 1996 revealed only actinic 
keratosis.  The examiner went on the comment that there was 
no evidence of recurrence of the basal cell carcinoma.


Rating Criteria and Analysis

At the outset, the Board notes that while the actual VA 
clinical records from the dermatology clinic referencing the 
treatment the veteran received during the period of May to 
July 1996 are not contained within the claims file, the Board 
finds that remand for the purpose of obtaining these records 
is not necessary in view of their specific review and report 
by the examining VA physician in July 1996.  Moreover, there 
is no reason to dispute the physician's assessment as to what 
was contained in those records, and there has been no 
contention on the part of the veteran or his representative 
that the physician's statements were inaccurate in any way.  
In addition, the Board finds that although the veteran's 
service representative generally notes the obligation of the 
VA to further evaluate service-connected disabilities in the 
event of increased severity, there is no specific statement 
on the part of either the veteran or his representative that 
the veteran's scar has worsened, become painful, or has 
produced more disfigurement.  In summary, the Board does not 
find any justification for the remand of this issue for 
further development.

The veteran's service-connected scar, excision of basal cell 
carcinoma, nose, is currently evaluated as noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, which relates 
to disfiguring scars to the head, face, or neck.  This 
Diagnostic Code provides for a noncompensable rating for 
slight disfigurement, a 10 percent rating for moderate 
disfigurement, a 30 percent rating for severe disfigurement, 
especially with the production of a marked and unsightly 
deformity of the eyelids, lips, or auricles, and a 50 percent 
rating for complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
Based on a finding in March 1996 that the veteran's then-
current symptoms were indicative of only slight 
disfigurement, the March 1996 rating decision concluded that 
this disability was noncompensable.  

Thereafter, in a May 1997 rating decision, the RO determined 
that the results of a July 1996 VA medical examination still 
did not reveal more than slight disfigurement related to this 
service-connected disability.  The Board has reviewed the 
photographs of the veteran's nose that were taken at that 
time in addition to the examiner's comments, and finds that 
the manifestations of symptoms related to the scar continue 
to more closely approximate slight disfigurement.  Other 
Diagnostic Codes relating to disabilities of the skin have 
also been considered such as 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 and 7805.  Diagnostic Code 7803 provides a 
10 percent evaluation for poorly nourished superficial scars 
with repeated ulceration.  A 10 percent evaluation is also 
warranted for a superficial, tender and painful scar on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).  Other scars may be rated based on the 
limitation of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999).  

While the evidence does reflect a recurrent scab or scaling, 
the Board finds that this does not rise to the level of 
inadequate nourishment and ulceration envisioned under 
Diagnostic Code 7803.  In addition, there has been no showing 
that the veteran's scar was tender and painful based on 
objective demonstration under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Therefore, based on the current residuals of a small scar on 
the tip of the nose and a small lesion measuring about 2 
millimeters in diameter on the right side of the nose, with 
no evidence of recurrence of basal cell carcinoma, the Board 
must find that the current symptoms associated with this 
service-connected disability do not more nearly approximate 
limitation of function of an affected part, a poorly 
nourished scar with repeated ulceration, a painful and tender 
scar based on objective demonstration, or moderate 
disfigurement under 38 C.F.R. § Diagnostic Codes 7800, 7803, 
7804, and 7805.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  
Clearly, the veteran's current residuals of his service-
connected scar do not meet the type of criteria required for 
ratings in excess of 10 percent for either severe 
disfigurement or a complete or exceptionally repugnant 
deformity of the face under 38 C.F.R. § 4.118, Diagnostic 
Code 7800.

The Board also agrees with the RO's determination that a 
higher rating is not appropriate under 38 C.F.R. § 3.321.  As 
to the disability picture presented, the Board cannot 
conclude that the disability picture as to the veteran's 
residuals of his scar are so unusual or exceptional, with 
such related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.  While the 
record does reflect recurrent scabs or scaling, there has 
been no recent or frequent hospitalization for this 
disability.  Overall, the Board finds that the record does 
not indicate an exceptional or unusual disability picture so 
as to warrant an extraschedular rating.


ORDER

Service connection for organic heart disease with pacemaker 
implant is granted.

Entitlement to a compensable evaluation for service-connected 
scar, excision of basal cell carcinoma, nose, is denied.


REMAND

At the time of the rating decision in March 1996, the RO 
denied claims for increased evaluations for both the 
veteran's scar and low back disorder.  Thereafter, while the 
Board finds that the veteran filed a timely notice of 
disagreement with respect to both of these issues in April 
1996, the appellant was furnished with a statement of the 
case in May 1996 that only addressed the issue of entitlement 
to a compensable evaluation for the veteran's scar.  While 
the Board notes that the RO subsequently confirmed the 
evaluation for the low back in a rating decision May 1997, 
the RO has yet to issue a statement of the case with respect 
to the issue of entitlement to an increased evaluation for 
the veteran's low back disability.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Malincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board finds that in view of the timely 
notice of disagreement filed by the appellant in April 1996 
as to the issue of entitlement to an increased evaluation for 
arthritis of the lumbar spine with spontaneous fusion, L2-3 
and L5-S1, the Board is required to remand this claim for 
issuance of an appropriate statement of the case.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his service-
connected low back disorder.  Any medical 
records other than those now on file 
pertaining to this disability should be 
obtained and associated with the claims 
folder.

3.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a statement of the case with 
respect to the issue of entitlement to an 
increased evaluation for arthritis of the 
lumbar spine with spontaneous fusion, L2-
3 and L5-S1, and given the opportunity to 
respond thereto.  

4.  The RO is reminded that any statement 
of the case issued with respect to the 
claim for an increased evaluation for the 
veteran's low back disability must 
contain all applicable laws and 
regulations, and the appellant must be 
advised of the time in which to perfect 
his appeal.  The appellant is admonished 
that the Board will not consider this 
claim without the filing of a timely 
substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

